Fourth Court of Appeals
                                San Antonio, Texas
                                      March 27, 2020

                                   No. 04-19-00861-CV

                             IN THE MATTER OF J.C.W.G.

                From the 454th Judicial District Court, Medina County, Texas
                             Trial Court No. 19-02-13115-CR
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER

        Appellee’s motion for an extension of time to file its brief is GRANTED IN PART. The
State’s brief is due on or before April 20, 2020.




                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court